United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2224
                         ___________________________

                                  Taofeek A. Quadri

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          United States of America; Mark T. Esper, Secretary of the Army1

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                             Submitted: January 3, 2018
                              Filed: January 11, 2018
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Taofeek A. Quadri brought an employment-discrimination action against the
Secretary of the Army. The district court concluded that Quadri’s claims were

      1
       Mark T. Esper has been appointed to serve as Secretary of the Army, and is
substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
nonjusticiable under Feres v. United States, 340 U.S. 135, 146 (1950), and dismissed
the action with prejudice. On appeal, Quadri contends only that the dismissal should
have been without prejudice. Having jurisdiction under 28 U.S.C. § 1291, this court
agrees. See Hupp v. U.S. Dep’t of Army, 144 F.3d 1144, 1148 (8th Cir. 1998); Wood
v. United States, 968 F.2d 738, 740 (8th Cir. 1992).

      The judgment is modified to be a dismissal without prejudice, and is otherwise
undisturbed. See 8th Cir. R. 47B. The pending motion for a stay is denied.
                      ______________________________




                                        -2-